                                                                                           FILED
                                                                                  2019 May-15 PM 12:18
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

 TRAVIS SIMPSON,                           )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )     5:18-cv-01287-RDP-SGC
                                           )
 YOGI’S TEXACO, et al.,                    )
                                           )
       Defendants.                         )

                           MEMORANDUM OPINION
      The Magistrate Judge entered a report on April 16, 2019, recommending this

action be dismissed without prejudice for lack of federal subject matter jurisdiction.

(Doc. 7). Alternatively, the Magistrate Judge recommended this action be dismissed

without prejudice for failing to state a claim upon which relief can be granted. (Id.).

Although the Magistrate Judge advised Plaintiff of his right to file specific written

objections within fourteen (14) calendar days, no objections have been received by

the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the Report and Recommendation, the Magistrate Judge’s report

is ADOPTED and the recommendation is ACCEPTED. Therefore, this action is

due to be dismissed without prejudice for lack of subject matter jurisdiction. 28
U.S.C. §§ 1331, 1332. Alternatively, this action is due to be dismissed for failing to

state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).1

       DONE and ORDERED this May 15, 2019.



                                               _________________________________
                                               R. DAVID PROCTOR
                                               UNITED STATES DISTRICT JUDGE




1
  Title 28 U.S.C. § 1915A(a)-(b)(1) directs the court to: (1) review a complaint in which a prisoner
seeks redress from a governmental entity or officer or employee of a governmental entity; and (2)
dismiss the complaint, or any portion of the complaint, that is frivolous, malicious, or fails to state
a claim upon which relief may be granted. Here, the plaintiff has not named a governmental entity
or employee as a defendant. (Doc. 5). However, under 28 U.S.C. § 1915(e)(2)(B)(ii), the court is
required to dismiss any case brought in forma pauperis if the complaint fails to state a claim upon
which relief may be granted. Therefore, the court finds an alternate basis of dismissal is
appropriate under 28 U.S.C. § 1915(e)(2)(B)(ii).
                                                  2
